
	

114 HR 1313 : Service Disabled Veteran Owned Small Business Relief Act
U.S. House of Representatives
2015-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. R. 1313
		IN THE SENATE OF THE UNITED STATES
		May 19, 2015Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to enhance the treatment of certain small business concerns
			 for purposes of Department of Veterans Affairs contracting goals and
			 preferences.
	
	
 1.Short titleThis Act may be cited as the Service Disabled Veteran Owned Small Business Relief Act. 2.Modification of treatment under contracting goals and preferences of Department of Veterans Affairs (a)In generalSection 8127(h) of title 38, United States Code, is amended—
 (1)in paragraph (3), by striking rated as and all that follows through disability. and inserting a period; and (2)in paragraph (2), by amending subparagraph (C) to read as follows:
					
 (C)The date that— (i)in the case of a surviving spouse of a veteran with a service-connected disability rated as 100 percent disabling or who dies as a result of a service-connected disability, is 10 years after the date of the veteran’s death; or
 (ii)in the case of a surviving spouse of a veteran with a service-connected disability rated as less than 100 percent disabling who does not die as a result of a service-connected disability, is 3 years after the date of the veteran’s death..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the date that is 180 days after the date of the enactment of this Act and shall apply with respect to contracts awarded on or after such date.
			
	Passed the House of Representatives May 18, 2015.Karen L. Haas,ClerkRobert F. Reeves,Deputy Clerk
